Exhibit 10.3
TERM NOTE


$20,000,000.00
                                                                      
Worcester, Massachusetts
June 4, 2008
 
FOR VALUE RECEIVED, the undersigned, IPG PHOTONICS CORPORATION, a Delaware
corporation with a principal place of business at 50 Old Webster Road, Oxford,
Massachusetts 01540 (the “Borrower”) hereby promises to pay to


BANK OF AMERICA, N.A.,


a national banking association organized and existing under the laws of the
United States of America (the “Bank”), OR ORDER, at its office at 100 Federal
Street, Boston, Massachusetts 02110, or such other place as the Bank may from
time to time specify in writing, the principal sum of


TWENTY MILLION AND NO/100 DOLLARS ($20,000,000.00)


with interest on the unpaid principal until paid at the rates and in the manner
hereinafter provided in lawful money of the United States of America in
immediately available funds, without counterclaim or set-off and free and clear
of, and without any deduction or withholding for, any taxes or other payments.


This Term Note is issued in conjunction with a Loan Agreement by and between the
Borrower and the Bank dated as of even date herewith (as may be amended from
time to time, the “Agreement”), all the terms and conditions of which are
incorporated herein by reference.  This Term Note is secured by a Mortgage and
Security Agreement (Including Collateral Assignment of Rents and Leases) dated
as of even date herewith from the Borrower to the Bank (as may be amended from
time to time, the “Mortgage”).  No reference to the Agreement or the Mortgage,
or to any provision thereof, shall affect or impair the absolute and
unconditional obligation of the Borrower to pay the principal of and interest on
this Term Note as herein provided.  An Event of Default under the Agreement
shall also constitute an Event of Default hereunder. The occurrence of an Event
of Default shall constitute a default (beyond any applicable grace or cure
periods) under each of the other obligations of the Borrower to the
Bank.  Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement. “$” or “dollars” denotes
lawful currency of the United States of America.


Interest shall be calculated on the daily unpaid principal balance of the
indebtedness evidenced by this Term Note computed on the basis of the actual
number of days elapsed over a year assumed to have three hundred sixty (360)
days, provided that interest shall be due for the actual number of days elapsed
during each period for which interest is being charged.


The unpaid principal of this Term Note from time to time outstanding shall bear
interest at the applicable rate per annum, at the Borrower’s written election
from time to time and in accordance with the provisions of this Term Note, as
follows:


(a)           LIBOR Rate plus the Applicable Margin (calculated as set forth
below) (a “LIBOR Rate Loan”); or


(b)           the Bank’s Base Rate plus the Applicable Margin (calculated as set
forth below), fully floating (a “Base Rate Loan”).


The Applicable Margin will be based upon calculation by the Bank of the Funded
Debt to EBITDA Ratio, as follows:


Funded Debt to                                             Applicable Margin
-                                   Applicable Margin -
EBITDA Ratio                                               LIBOR
Rate                                                  Base Rate


less than 1.0 to
1.0                                            .80%                                                         
-0.50%


equal to or greater than
1.0 to 1.0, but less than
1.5 to
1.0                                                 1.00%                                                        -0.25%


equal to or greater than
1.5 to
1.0                                                 1.20%                                                        0


As used herein, the terms “Funded Debt” and “EBITDA” shall have the meanings
ascribed to such terms in the Agreement.  The Funded Debt to EBITDA Ratio shall
be measured as of the end of each fiscal quarter of the Borrower over a period
comprised of the most recent prior four (4) fiscal quarters of the Borrower.
 
The Base Rate and the LIBOR Rate shall be adjusted as of fifteen (15) Business
Days after the earlier of (x) receipt and review by the Bank of Borrower’s
compliance certificate as required under Section 5.01(B)(3) of the Agreement or
(y) the date on which the financial covenants set forth in Section 5.01(F) of
the Agreement are tested by the Bank.  Such adjustments shall apply to Base Rate
Loans effective immediately and to LIBOR Rate Loans made on or after the
applicable date of the adjustment.
 
 
 

--------------------------------------------------------------------------------

 
If the Borrower fails to select an interest rate for all or any portion of the
unpaid principal balance of this Term Note or if the applicable LIBOR Rate
becomes unavailable, then the interest rate will be the Base Rate plus the
Applicable Margin.


The term “Base Rate” means the higher of (a) the Bank’s Prime Rate established
from time to time by the Bank or (b) the Federal Funds Rate, fully
floating.  The “Prime Rate” means that variable per annum rate of interest so
designated from time to time by the Bank as its Prime Rate  The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate being
charged to any customer.  The “Federal Funds Rate” means, for any period, a
fluctuating interest rate equal for each day during such period to the weighted
average of the rates on overnight Federal Funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York or, if such rate is not so published for
any day which is a Business Day, the average of the quotations for such day on
such transactions received by the Bank from three (3) Federal Funds brokers of
recognized standing selected by the Bank.


The term “LIBOR Rate” means, as applicable to any LIBOR Rate Loan, the rate per
annum as determined on the basis of the offered rates for deposits in U.S.
Dollars, for a period of time comparable to such LIBOR Rate Loan which appears
on the Reuters Screen LIBOR01 page (or any successor page) as of 11:00 a.m.
London time on the day that is two (2) Business Days preceding the first day of
such LIBOR Rate Loan (the “LIBOR Interest Period”); provided, however, if the
rate described above does not appear on the Reuters Screen LIBOR01 page (or any
successor page) on any applicable interest determination date, the LIBOR Rate
shall be the rate (rounded upward, if necessary, to the nearest one
hundred-thousandth of a percentage point), determined on the basis of the
offered rates for deposits in U.S. dollars for a period of time comparable to
such LIBOR Rate Loan which are offered by four major banks in the London
interbank market at approximately 11:00 a.m. London time, on the day that is two
(2) Business Days preceding the first day of such LIBOR Rate Loan as selected by
the Bank.  The principal London office of each of the four major London banks
will be requested to provide a quotation of its U.S. Dollar deposit offered
rate.  If at least two such quotations are provided, the rate for that date will
be the arithmetic mean of the quotations.  If fewer than two quotations are
provided as requested, the rate for that date will be determined on the basis of
the rates quoted for loans in U.S. dollars to leading European banks for a
period of time comparable to such LIBOR Rate Loan offered by major banks in New
York City at approximately 11:00 a.m. New York City time, on the day that is two
(2) Business Days preceding the first day of such LIBOR Rate Loan.  In the event
that the Bank is unable to obtain any such quotation as provided above, it will
be deemed that the LIBOR Rate pursuant to a LIBOR Rate Loan cannot be
determined.  In the event that the Board of Governors of the Federal Reserve
System shall impose a Reserve Percentage with respect to LIBOR Rate deposits of
the Bank, then for any period during which such Reserve Percentage shall apply,
the LIBOR Rate shall be equal to the amount determined above divided by an
amount equal to one (1) minus the Reserve Percentage.  “Reserve Percentage”
shall mean the maximum aggregate reserve requirement (including all basic,
supplemental, marginal and other reserves) which is imposed on member banks of
the Federal Reserve System against “Euro-currency Liabilities” as defined in
Regulation D.  Each LIBOR Rate Loan shall be in an amount of integral multiples
of $100,000.00.  The LIBOR Interest Period must be fixed, upon request by the
Borrower for a LIBOR Rate Loan, for periods of one (1) month, two (2) months,
three (3), six (6), nine (9) and twelve (12) months.


The Following Business Day Convention shall be used to adjust any relevant date
if that date would otherwise fall on a day that is not a Business Day.  For the
purposes herein, the term “Following Business Day Convention” shall mean that an
adjustment will be made if any relevant date would otherwise fall on a day that
is not a Business Day so that the date will be the first following day that is a
Business Day.  “Business Day” means, in respect of any date that is specified in
this Term Note to be subject to adjustment in accordance with the Following
Business Day Convention, a day on which commercial banks settle payments in (i)
London, if the payment obligation is calculated by reference to LIBOR, or (ii)
New York, if the payment obligation is calculated by reference to the Base
Rate.  All payments hereunder shall be adjusted in accordance with the Following
Business Day Convention.


Interest on the Base Rate Loans shall be payable monthly in arrears on the first
day of each calendar month, the first such installment of interest to be due and
payable on June 1, 2008.  Interest on LIBOR Rate Loans shall be payable in full
at the end of the applicable LIBOR Interest Period if the LIBOR Interest Period
is one (1), two (2) or three (3) months, and quarterly in arrears if the LIBOR
Interest Period is six (6), nine (9) or twelve (12) months.


Principal shall be payable in equal consecutive monthly installments of One
Hundred Thousand One Hundred Eleven and 11/100 Dollars ($111,111.11) each, the
first such installment of principal to be due and payable one (1) month from the
date hereof and continuing thereafter on the same day of each succeeding month.


All principal, interest and other indebtedness due hereunder if not sooner paid,
shall in any event be due and payable on July 26, 2013 (the “Maturity Date”).
 
The Borrower may prepay Base Rate Loans in whole or in part without penalty or
premium.  The Borrower may prepay a LIBOR Loan only upon at least three (3)
Business Days prior written notice to the Bank (which notice shall be
irrevocable).  The Borrower shall pay to the Bank, upon request of the Bank,
such amount or amounts as shall be sufficient (in the reasonable opinion of the
Bank) to compensate it for any loss, cost, or expense incurred as a result of:
(i) any payment of a LIBOR Loan on a date other than the last day of the LIBOR
Interest Period for such LIBOR Loan; (ii) any failure by the Borrower to borrow
a LIBOR Loan on the date specified by Borrower’s written notice; (iii) any
failure by the Borrower to pay a LIBOR Loan on the date for payment specified in
the Borrower’s written notice.  Without limiting the foregoing, the Borrower
shall pay to the Bank a “yield maintenance fee” in an amount computed as
follows:  The current rate for United States Treasury securities (bills on a
discounted basis shall be converted to a bond equivalent) with a maturity date
closest to the term chosen pursuant to the LIBOR Rate Election as to which the
prepayment is made, shall be subtracted from the LIBOR Rate in effect at the
time of prepayment.  If the result is zero or a negative number, there shall be
no yield maintenance fee.  If the result is a positive number, then the
resulting percentage shall be multiplied by the amount of the principal balance
being prepaid.  The resulting amount shall be divided by 360 and multiplied by
the number of days remaining the term chosen pursuant to the LIBOR Rate Election
as to which the prepayment is made.  Said amount shall be reduced to present
value calculated by using the above referenced United States Treasury securities
rate and the number of days remaining in the term chosen pursuant to the LIBOR
Rate Election as to which prepayment is made.  The resulting amount shall be the
yield maintenance fee due to the Bank upon the payment of a LIBOR Loan.  Each
reference in this paragraph to “LIBOR Rate Election” shall mean the election by
the Borrower of LIBOR Rate.  If by reason of an Event of Default, the Bank
elects to declare this Term Note immediately due and payable, then any yield
maintenance fee with respect to a LIBOR Loan shall become due and payable in the
same manner as though the Borrower had exercised such right of prepayment.
 
2

--------------------------------------------------------------------------------

 
If the entire amount of any required principal and/or interest is not paid in
full within fifteen (15) days after the same is due, the Borrower shall pay to
the Bank a late fee equal to two percent (2.00%) of the required payment. Such
late charge payments are made for the purpose of compensating the Bank for its
administrative, costs and expenses in handling late payments and losses in
connection therewith.  This provision is not intended to provide a grace period
for any payment otherwise due and payable and shall not constitute a waiver by
the Bank to insist upon the strict performance of any of the Borrower’s
covenants or agreements with, or obligations to, the Bank or to declare any
event of default for any payment not made when it was due and payable.


All payments shall be applied first to the payment of all fees, expenses and
other amounts due to the Bank (excluding principal and interest), then to
accrued interest, and the balance on account of outstanding principal; provided,
however, that after an Event of Default, payments will be applied to the
obligations of the Borrower to the Bank as the Bank shall determine in its sole
discretion.


Upon the occurrence of an Event of Default (whether or not the Bank has
accelerated payment of this Term Note), or after the Maturity Date or after
judgment has been rendered on this Term Note or any other Obligations under the
Agreement, the Borrower’s right to select pricing options shall cease and the
unpaid principal of this Term Note, including interest, fees or costs which are
not paid when due, will, at the option of the Bank, bear interest at a rate
which is three percent (3.00%) per annum greater than the rate of interest which
would otherwise be applicable hereunder (the “Default Rate”).  This may result
in compounding of interest.  This will not constitute a waiver of any Event of
Default.


At its option, and at any time, whether immediately or otherwise, upon the
occurrence of an Event of Default, the Bank may declare this Term Note
immediately due and payable without further action of any kind including notice,
further demand or presentment.


The Borrower hereby authorizes the Bank, without liability on the Bank’s part,
to debit from time to time from the Automatic Payments Deposit Account the
Automatic Payments.  If the funds in the Automatic Payments Deposit Account are
insufficient to cover any payment, the Bank shall not be obligated to advance
funds to cover the payment.  At any time for any reason, the Bank may
voluntarily terminate Automatic Payments.  The Bank shall provide the Borrower
timely notice of any debit made from the Automatic Payments Deposit Account or
termination of Automatic Payments.


The Borrower hereby grants to the Bank a continuing lien, security interest and
right of set-off as security for all liabilities and obligations to the Bank,
whether now existing or hereafter arising, upon and against all deposits,
credits, collateral and property now or hereafter in the possession, custody,
safekeeping or control of the Bank or any entity under the control of Bank of
America Corporation and its successors and assigns, or in transit to any of
them.  Upon notice of an Event of Default, the Bank may set off the same or any
part thereof and apply the same to any liability or obligation of the Borrower
even though unmatured and regardless of the adequacy of any other collateral
securing the loan evidenced hereby.


The Borrower shall pay on demand all expenses of the Bank in connection with the
preparation, administration, default, collection, waiver or amendment of loan
terms, or in connection with the Bank’s exercise, preservation or enforcement of
any of its rights, remedies or options hereunder, including, without limitation,
reasonable fees of outside legal counsel, accounting, consulting, brokerage or
other similar professional fees or expenses, and any fees or expenses associated
with travel or other costs relating to any appraisals or examinations conducted
in connection with the Loan or any collateral therefor, and the amount of all
such expenses shall, until paid, bear interest at the rate applicable to
principal hereunder (including any Default Rate) and be an obligation secured by
any collateral.


The Borrower and each endorser or other person now or hereafter liable for the
payment of any of the indebtedness evidenced by this Term Note, severally,
agrees, by making or endorsing this Term Note or by making any agreement to pay
any of the indebtedness evidenced by this Term Note, to waive presentment for
payment, protest and demand, notice of protest, demand and of dishonor and
non-payment of this Term Note, and consents without notice or further assent:
(a) to the substitution, exchange, or release of any collateral securing this
Term Note or any part thereof at any time; (b) to the acceptance by the holder
or holders at any time of any additional collateral or security of this Term
Note, (c) to the modification or amendment at any time, and from time to time,
of this Term Note, the Agreement and any instrument securing this Term Note, at
the request of any person liable hereon; (d) to the granting by the holder
hereof of any extension of the time for payment of this Term Note or for the
performance of the agreements, covenants and conditions contained in this Term
Note, the Agreement or any instrument securing this Term Note, at the request of
any other person liable hereon; and (e) to any and all forbearances and
indulgences whatsoever; and such consent shall not alter or diminish the
liability of any person.


This Term Note shall be governed by, and the rights and obligations of the
parties hereunder shall be construed and interpreted in accordance with, the
laws of The Commonwealth of Massachusetts (excluding the laws applicable to
conflicts or choice of law).  The Borrower agrees that any suit for the
enforcement of this Term Note or any of the other Loan Documents may be brought
in the courts of The Commonwealth of Massachusetts or any Federal Court sitting
therein and consents to the non-exclusive jurisdiction of such court and to
service of process in any such suit being made upon the Borrower by mail at the
address specified herein.  The Borrower hereby waives any objection that it may
now or hereafter have to the venue of any such suit or any such court or that
such suit was brought in an inconvenient court.
 
3

--------------------------------------------------------------------------------

 
THE BORROWER AND THE BANK (BY ACCEPTANCE OF THIS TERM NOTE) MUTUALLY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS TERM NOTE OR ANY OTHER LOAN DOCUMENTS EXECUTED OR CONTEMPLATED TO BE
EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY RELATED HERETO,
INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF THE BANK RELATING TO THE ADMINISTRATION OF THE LOAN OR
ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NEITHER PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED.  EXCEPT AS PROHIBITED BY LAW, THE BORROWER HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES.  THE BORROWER CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE
BANK WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER.  THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE BANK TO ACCEPT
THIS TERM NOTE AND MAKE THE LOAN EVIDENCED BY THIS TERM NOTE.


This Term Note is intended by the parties as the final, complete and exclusive
statement of the transactions evidenced by this Term Note.  All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superceded by this Term Note, and no party is relying
on any promise, agreement or understanding not set forth in this Term
Note.  This Term Note may not be amended or modified except by a written
instrument describing such amendment or modification executed by the Borrower
and the Bank.


No portion of the proceeds of the Loan shall be used, in whole or in part, for
the purpose of purchasing or carrying any “margin stock” as such term is defined
in Regulation U of the Board of Governors of the Federal Reserve System.


The Bank may at any time pledge or assign all or any portion of its rights under
this Term Note or the Agreement (including any portion of the Note) to any of
the twelve (12) Federal Reserve Banks organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. Section 341.  No such pledge or assignment or enforcement
thereof shall release the Bank from its obligations under the Note, the
Agreement or any loan documents related thereto.


Upon receipt of (i) an affidavit of an officer of the Bank as to the loss,
theft, destruction or mutilation of this Term Note or any other loan document
which is not of public record, and (ii) an indemnity by the Bank in favor of the
Borrower with respect to losses, claims or damages resulting therefrom, and, in
the case of any such loss, theft, destruction or mutilation, upon cancellation
of this Term Note or other loan document, the Borrower will issue, in lieu
thereof, a replacement Term Note or other loan document in the same principal
amount thereof and otherwise of like tenor.




THIS SPACE INTENTIONALLY LEFT BLANK;
SIGNATURE APPEARS ON THE FOLLOWING PAGE




IN WITNESS WHEREOF, the Borrower has caused this Term Note to be executed by its
duly authorized representative as an instrument under seal as of the day and
year first above written.


            IPG PHOTONICS CORPORATION
 
 
/s/ TARA PINKOS                
Witness
 
By:     /s/ TIMOTHY P.V. MAMMEN    
Name:   Timothy P.V. Mammen
Title:     Vice President and Chief Financial Officer








 
 
 
4

--------------------------------------------------------------------------------

 
